The Court

ruled, that it was perfectly regular to go into the evidence, otherwise it might be so contrived, that a payee or indorsee might be paid twice. It would be manífestly unjust to permit drawers thus to make use of the name of a third person, or persons, to recover money oilt of the hands of the acceptor, at a time when they, the drawers, were in the debt of the acceptor ; because, if a suit had been brought by the drawers themselves, a discount might have been set up. Here no person is injured by permitting the testimony.
Two witnesses were then sworn, who proved the facts as stated, upon which the. defendant called for a nonsuit, as the plaintiffs could have no cause of action, which was ordered accordingly.